Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered July 11, 1979, convicting him of robbery in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on his appeal. Counsel’s application for leave to withdraw is granted (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). Damiani, J. P., Titone, Thompson and Bracken, JJ., concur.